DETAILED ACTION
Remarks
Applicant’s amendment and response dated 6/1/22 has been provided in response to the 3/1/22 Office Action which rejected claims 1-19, wherein claims 1, 8, 10, 13, 15 and 17 have been amended, and claims 5-7 and 16 have been cancelled. Thus, claims 1-4, 8-15 and 17-19 remain pending in this application and have been fully considered by the examiner.
Applicant's arguments have been fully considered but they are not persuasive.
Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1 that “The amendment to claim 1 incorporates subject matter from claims 5-7 into claim 1. Applicants respectfully submit that, as the Office Action appears to concede by citing Teraoka as allegedly disclosing features previously recited in claims 6 and 7, Nakamura fails to disclose or render obvious determining whether to receive an over-the-air (OTA) update based on a state of charge (SOC) of a battery of a vehicle, much less making such determination based on calculating power to be consumed during the OTA update based on a driving current by execution controllers to be updated, in the manner now recited in claim 1. 
Teraoka, relied upon in the Office Action as allegedly disclosing the above features now recited in claim 1, describes a system for applying software updates to a plurality of electronic control units (ECU) in a vehicle. The system of Teraoka includes a software update apparatus that is connected to a server and to the plurality of ECUs in the vehicle. The software update apparatus receives update data which is applied to each of the plurality of ECUs and update information, which is referred to apply the update data to each ECU, from the server. The update information includes, among other things, power consumption necessary for the update in each ECU. Teraoka explains that, when the software update controller receives the update data for updating the ECUs and the update information from the server, the software update apparatus calculates power consumption of update processing by adding respective power consumptions, necessary for updating the ECUs, included in the update information and determines whether an update can be 10 started based on the calculated power consumption and a battery level of a storage battery in the vehicle. See Id at paragraphs [0110] and [0142], cited in the Office Action. The Office Action interprets the calculation of power consumption described at paragraph [0142] of Teraoka as allegedly disclosing "calculating power to be consumed during the OTA update based on a driving current by execution controllers to be updated," as was previously recited in claim 7. Applicants respectfully submit, however, that there is nothing in Teraoka that discloses or renders obvious that the calculation of power consumption in Teraoka is performed based on a driving current of execution controllers to be updated, as now recited in clam 1. Rather, as discussed above, the software update apparatus in Teraoka calculates the power consumption by merely adding power consumptions for a plurality of ECUs as indicated in update information received by the software update apparatus from a server. Moreover, Teraoka fails to disclose or render obvious anything about using a calculation of power to be consumed during an OTA update to determine whether to receive the OTA update, as is also recited in claim 1. Rather, the calculation of power consumption in Teraoka is merely used to determine whether to start an internal update of ECUs based on update data already received from the server. At least for these reasons, Nakamura, alone or in any combination with Teraoka, fails to disclose or render obvious at least "determining whether to receive the OTA update based on a state of charge (SOC) of a battery of a vehicle ..., wherein determining whether to receive the OTA update based on the SOC of the battery includes: calculating power to be consumed during the OTA update based on a driving current by execution controllers to be updated and an OTA update time based on update data capacity by the execution controllers, calculating the SOC after completion of the OTA update based on the calculated power, and determining a vehicle updatable status after the OTA update based on the calculated SOC," as now recited in claim 1 (see pages 10 and 11 of Applicant’s arguments), the examiner respectfully disagrees.
Teraoka discloses that the power consumption D3111 of the ECU1 12 is set to 0.1 Wh, the update time D3112 is set to 20 sec and the power consumption D3211 of the ECU2 16 is set to 0.2 Wh, the update time D3212 is set to 60 sec (see e.g. Fig.7 and associated text, e.g. paragraph [0110]) and also that the update control unit 11011 of the software updating apparatus 11 calculates (S2111) power consumption of update processing by adding power consumption D3111 and D3211 included in the update information 5 together. Next, the update control unit 11011 transmits a battery level acquisition request to the power source management ECU 14 via the in-car communication control unit 11013 (S2112). Once the battery level acquisition request is received, the power source management ECU 14 transmits a reply including the battery level of the storage battery (S2113). Once the battery level acquisition reply is received, the update control unit 11011 of the software updating apparatus 11 compares a value obtained by subtracting power consumption calculated beforehand from the battery level included in the received reply with a predetermined value d (for example, a value obtained by adding a margin to the amount of power necessary for staring an engine, such as 1 Wh (see e.g. Fig.9C and associated text, e.g. [0142]). As current is directly related to calculation of power, and thus power consumption, Teraoka teaches the limitation of “calculating power to be consumed during the OTA update based on a driving current by execution controllers to be updated” as claimed, given its broadest reasonable interpretation. In addition, Teraoka discloses that a method for determining whether or not to start update processing by means of power consumption set in ECU update information has been described (See e.g. [0173]). Therefore, the combination of Nakamura in view of Teraoka teaches the limitations as now recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US Patent Application Publication 2019/0108014 A1, Nakamura hereinafter) Teraoka et al. (US Patent Application Publication 2018/0018160 A1, Teraoka hereinafter). 
As to claim 1, Nakamura teaches an over-the-air (OTA) update control method (see Fig. 8 and associated text) comprising: 
receiving, by a management controller, update data from an OTA server (see e.g. s5, s6 and associated text, e.g. [0078]).
transmitting, by the management controller, OTA update information to a communication controller (see s7b and associated text, e.g. [0079]),
 transmitting, by the communication controller, the OTA update information to a user terminal (see e.g. [0079]),
 receiving either an approval or a denial of an OTA update from the user terminal (See Fig.11 B2 and associated text, e.g. [0079] and [0120]) and 
executing, by the management controller, the OTA update based on the approval of the OTA update (see e.g. [0081] and [0082]), 
wherein receiving either the approval or the denial comprises receiving or not receiving an OTA update immediate approval from the user terminal (see e.g. [0079] -  Upon confirming the download completion screen, the vehicle user instructs start of reprogramming using update file by operating the operation unit 5b of the mobile terminal 5 and [0111]- When the gateway device 10 commands the reprogramming slave device RS to execute reprogramming under the condition that traveling propriety of the ECU corresponding to the reprogramming slave device RS stored in the traveling propriety determination table TA1 is determined as being permitted in traveling, reprogramming processing can be immediately performed without waiting),
in response to receiving the OTA update immediate approval, determining whether to receive the OTA update (see e.g. [0079] and [0111]).

Nakamura does not specifically teach outputting, by the user terminal, an update list and update details based on the OTA update information, determining whether to receive the OTA update based on a state of charge (SOC) of a battery of a vehicle among vehicle status information from the user terminal, wherein determining whether to receive the OTA update based on the SOC of the battery includes calculating power to be consumed during the OTA update based on a driving current by execution controllers to be updated and an OTA update time based on update data capacity by the execution controllers, calculating the SOC after completion of the OTA update based on the calculated power, and determining a vehicle updatable status after the OTA update based on the calculated SOC.

In an analogous art of updating software, however, Teraoka teaches outputting, by the user terminal, an update list and update details based on the OTA update information (see Fig.13 and associated text, e.g. [0161]), determining whether to receive the OTA update based on a state of charge (SOC) of a battery of a vehicle among vehicle status information from the user terminal (see Fig.8a and associated text, e.g. [0142] and [0163]), wherein determining whether to receive the OTA update based on the SOC of the battery includes calculating power to be consumed during the OTA update based on a driving current by the execution controllers to be updated 30Attorney Docket No.: 15438-1245and an OTA update time based on update data capacity by the execution controllers (see Fig.7 and associated text, e.g. [0110] and [0142]), calculating the SOC after completion of the OTA update based on the calculated power, (see Fig.9c and associated text, e.g. [0142]) and determining a vehicle updatable status after the OTA update based on the calculated SOC (see e.g. [0142] and [0143]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura to incorporate/implement the limitations as taught by Teraoka in order to provide a more effective method of updating control software of various ECUs in a vehicle.

As to claim 2, the limitations of claim 2 are substantially similar to the limitations of claim 12, and therefore is rejected for the reasons stated above.
As to claim 3, the limitations of claim 3 are substantially similar to the limitations of claim 19, and therefore is rejected for the reasons stated above.
As to claim 10, the limitations of claim 10 are substantially similar to the limitations of claim 1, and therefore is rejected for the reasons stated above.
As to claim 11, Nakamura teaches an OTA update control system (See Fig.1 and associated text) comprising: 
an over the air (OTA) server (e.g. center device 4, see e.g. [0040]- a center device 4 including a file server 2 and a web server 3 and [0041] - The file server 2 and the web server 3 are connected with a network. The web server 3 is communicable between the mobile terminal 5 via a network 7 outside the vehicle. The web server 3 is also communicable between the in-vehicle system 6 via a communication interface 8. The network 7 outside the vehicle denotes various communication networks such as, for example, a mobile communication network by 3G network, 4G network, or the like, Internet network, or a wireless LAN (e.g., Wi-Fi (registered trademark))
a management controller (e.g. gateway device 10) connected to the OTA server through wireless communication and configured to receive update data from the OTA server (see e.g. [0043] - The DCM 21 is an interface module for data communication between the center device 4 and the mobile terminal 5 via wireless communication and [0044] - The gateway device 10 is communicable with the file server 2, the web server 3, and the mobile terminal 5, which are exterior, using the DCM 21. The gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2, and transmits the update file to the ECU that is a target of updating a program for update control. The reprogramming master device RM is abbreviation of a master device for reprogramming),
a plurality of execution controllers (e.g. ECUs 22-31) configured to execute OTA update based on the update data received from the management controller (see e.g. [0044] - The gateway device 10 has a function as a reprogramming master device RM that downloads an update file from the file server 2, and transmits the update file to the ECU that is a target of updating a program for update control),
a communication controller (e.g. navi ECU 30) connected to the management controller through intra-vehicle communication (see e.g. [0046] - The gateway device 10 is connected to all of the plurality of buses 11 to 15 and [0048] - The buses 11 to 15 of the onboard LAN illustrated in FIG. 1 are composed by, for example, a plurality of networks whose communication protocols are same or different with each other, and the networks can be divided into, for example, a plurality of networks such as a body system network N1, a traveling system network N2, a multimedia system network N3, and the like. The various ECUs 22 to 31 are connected to the buses 12 to 14 of the networks N1 to N3) and 
a user terminal (e.g. mobile terminal 5) connected to the communication controller through wireless communication (see e.g. [0043] - The in-vehicle system 6 in the vehicle includes a central gateway device (CGW: hereinafter abbreviated as gateway device) 10, buses 11 to 15 of an onboard LAN connected to the gateway device 10, a data communication module (hereinafter, abbreviated as DCM) 21 connected to the buses 11 to 15, and various ECUs 22 to 31;  The DCM 21 is an interface module for data communication between the center device 4 and the mobile terminal 5 via wireless communication), wherein: the management controller is configured to:  28Attorney Docket No.: 15438-1245 
transmit OTA update information to the user terminal through the communication controller (See e.g. [0079] - When completing download of the update file, the gateway device 10 notifies the mobile terminal 5 that download has been completed in step S7a of FIG. 8, and the mobile terminal 5 makes the display 5a display that download has been completed; The mobile terminal 5 makes the screen of the display 5a display traveling propriety information also at this moment), and 
receive either an OTA update approval or a denial of the OTA update based on the OTA update information from the user terminal through the communication controller (see e.g. [0079] -  The mobile terminal 5 also makes the download completion screen display an update start button B2 together, and the mobile terminal 5 is to accept a user press instruction by the update start button B2, [0080] - When the vehicle use instructs to start updating by making the application stored in the mobile terminal 5 be executed to command execution of reprogramming in step S8a, the command information is transmitted to the web server 3. Then, the web server 3 notifies the gateway device 10 of the command via the DCM 21 in step S8a and [0090] - the gateway device 10 commands the display 5a of the mobile terminal 5 to display a massage such as "Is it OK to start program rewriting?" as well as a confirmation button (not shown), the mobile terminal 5 transmits a confirmation completion signal to the gateway device 10 under the condition that a press signal generated when the confirmation button is pressed by the vehicle user is accepted via the operation unit 5b, and the gateway device 10 receives the confirmation completion signal),
the execution controllers are configured to execute the OTA update based on the OTA update approval (See e.g. [0082]- The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed and [0092] -  When determining that the conditions of steps S9, S10 are satisfied, the gateway device 10 transmits an update file to the reprogramming slave device RS in step S11 of FIG. 8 to command the reprogramming slave device RS to execute reprogramming), and 
each of the management controller, the execution controllers and the communication controller respectively include a processor and a non-transitory medium containing program instructions executed by the processor (see e.g. [0046] - The gateway device 10 includes a microcomputer 36 including a CPU 32, a ROM 33, a RAM 34, and a flash memory 35, and a transceiver 37, [0055] - the navi ECU 30 includes a transceiver 40 for performing export/import of data to/from the bus 14, and a microcomputer 41 for communicating with another ECU using a communication controller (not shown) for controlling communication via the bus 14 to provide various functions assigned to the own ECU in conjunction with the other ECU. The microcomputer 41 includes a CPU 42, a ROM 43, a RAM 44, and a flash memory 45, [0056]- the ECUs 22 to 31 have a hardware structure substantially equal to that of the navi ECU 30 illustrated in FIG. 3) and [0064] - The program stored inside the microcomputer 41 of each of the ECUs 22 to 31 illustrated in FIG. 1 is a program necessary to control, by each of the ECUs, control target equipment assigned to the own ECU).

Nakamura does not specifically teach wherein the management controller is configured to: calculate power to be consumed during the OTA update based on a driving current by the execution controllers to be updated and an OTA update time based on update data capacity by the execution controllers, calculate a state of charge (SOC) after completion of the OTA update based on the calculated power, and determine a vehicle updatable status after the OTA update based on the calculated SOC.

In an analogous art of updating software, however, Teraoka teaches a management controller (e.g. software updating apparatus) configured to calculate power to be consumed during the OTA update based on a driving current by the execution controllers to be updated 30Attorney Docket No.: 15438-1245and an OTA update time based on update data capacity by the execution controllers (see Fig.7 and associated text, e.g. [0110] and [0142]), calculate the SOC after completion of the OTA update based on the calculated power, (see Fig.9c and associated text, e.g. [0142]) and determine a vehicle updatable status after the OTA update based on the calculated SOC (see e.g. [0142] and [0143]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura to incorporate/implement the limitations as taught by Teraoka in order to provide a more effective method of updating control software of various ECUs in a vehicle.

As to claim 12, Nakamura teaches the OTA update control system according to claim 11, wherein the OTA update information comprises at least one of vehicle status information, [information about the execution controllers to be updated, an update list, or update details.] (see e.g. [0085] - The determination conditions in step S9 is to satisfy some or all of the conditions, for example, such as condition A1: that no passenger exists in the vehicle, condition A2: that the voltage of the battery power source +B is not less than the predetermined value, condition A3: that the door lock position is in a lock state, condition A4: that the shift position is at the parking position and the parking brake is in an on state, and condition A5: that the above-mentioned conditions A1 to A4 are satisfied within a predetermined period from the starting timing of reprogramming).

As to claim 19, Nakamura teaches the OTA update control system according to claim 12, wherein when the OTA update approval from the user terminal is received, the management controller is configured to update the execution controllers to the update data (see e.g. [0079] Upon confirming the download completion screen, the vehicle user instructs start of reprogramming using update file by operating the operation unit 5b of the mobile terminal 5 [0080] - When the vehicle use instructs to start updating by making the application stored in the mobile terminal 5 be executed to command execution of reprogramming in step S8a, the command information is transmitted to the web server 3. Then, the web server 3 notifies the gateway device 10 of the command via the DCM 21 in step S8a and [0082] - The gateway device 10 specifies the ECU (at least one of ECUs 22 to 31) that becomes a reprogramming slave device RS depending on the content of the update file. Then, the gateway device 10 determines a boarding/alighting state in step S9 of FIG. 8, and determines a vehicle state in step S10 of FIG. 8, and when these states satisfy necessary conditions, transmits the update file to the specified reprogramming slave device RS and commands that reprogramming is performed).

7.	Claims 4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Teraoka as applied to claims 1 and 12 above, and further in view of Miller et al. (US Patent Application Publication 2019/0278581 A1, Miller hereinafter).
As to claim 4, Nakamura in view of Teraoka teaches the limitations of claim 1, but does not specifically teach wherein the management controller is configured to determine which execution controller among the execution controllers is to be updated based on predetermined priorities,  transmit an update list of the execution controllers determined based on the predetermined priorities to the user terminal, and perform a control operation such that the user terminal outputs the update list of the execution controllers and update details.

In an analogous art of updating software, however, Miller teaches determining by management controller (e.g. telematics controller 202) execution controllers (e.g. ECUs) to be updated based on predetermined priorities (See e.g. [0019] - manifest 112 may be a file or set of files that specify network locations at which software updates 110 for the vehicle 102 are to be retrieved and [0020] - the manifest 112 may further include priorities of the updates. In an example, each software update 110 in the manifest 112 may be categorized as one of a plurality of update importance levels and [0034] -the update scheduler application 222 may cause the telematics controller 202 to receive manifests 112 from the update server 108, prompt the user to install software updates 110 specified by the manifests 112 (e.g., using the display screen 216), receive user selections 116 whether or not to perform the installation (e.g., via the HMI controls 214), and if approved, download the software updates 110 specified by the manifest 112 from the update server 108 for installation to the ECUs 220 of the vehicle 102 , 29Attorney Docket No.: 15438-1245transmitting, by the management controller, an update list of the execution controllers determined based on the predetermined priorities to the user terminal (See e.g. [0048] - the preferences application 118 receives a listing of software updates 110 to be installed to a vehicle 102, along with priority information for the software updates 110 to be installed, and performing , by the management controller, a control operation such that the user terminal outputs the update list of the execution controllers and update details (See e.g. [0058] - the update scheduler 222 determines whether to provide a prompt to the user based on the user preference value and the priorities of the software updates 110 of the OTA list and [0059] - The update scheduler 222 prompts the user for installation of the software updates 110 at 512).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka to incorporate/implement the limitations as taught by Miller in order to provide a more efficient method of performing over the air software updates.

As to claim 13, Nakamura in view of Teraoka teaches the limitations of claim 12, but does not specifically teach the OTA update control system according to claim 12, wherein the management controller is configured to determine which execution controllers among the execution controllers is to be updated based on predetermined priorities,  transmit an update list of the execution controllers determined based on the predetermined priorities to the user terminal, and perform a control operation such that the user terminal outputs the update list of the execution controllers and update details.

In an analogous art of updating software, however, Miller teaches wherein the management controller (e.g. telematics controller 202) is configured to determine which execution controllers among the execution controllers (e.g. ECUs) is to be updated based on predetermined priorities (See e.g. [0019] - manifest 112 may be a file or set of files that specify network locations at which software updates 110 for the vehicle 102 are to be retrieved and [0020] - the manifest 112 may further include priorities of the updates. In an example, each software update 110 in the manifest 112 may be categorized as one of a plurality of update importance levels and [0034] -the update scheduler application 222 may cause the telematics controller 202 to receive manifests 112 from the update server 108, prompt the user to install software updates 110 specified by the manifests 112 (e.g., using the display screen 216), receive user selections 116 whether or not to perform the installation (e.g., via the HMI controls 214), and if approved, download the software updates 110 specified by the manifest 112 from the update server 108 for installation to the ECUs 220 of the vehicle 102),  29Attorney Docket No.: 15438-1245transmit an update list of the execution controllers determined based on the predetermined priorities to the user terminal (See e.g. [0048] - the preferences application 118 receives a listing of software updates 110 to be installed to a vehicle 102, along with priority information for the software updates 110 to be installed), and perform a control operation such that the user terminal outputs the update list of the execution controllers and update details (See e.g. [0058] - the update scheduler 222 determines whether to provide a prompt to the user based on the user preference value and the priorities of the software updates 110 of the OTA list and [0059] - The update scheduler 222 prompts the user for installation of the software updates 110 at 512).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka to incorporate/implement the limitations as taught by Miller in order to provide a more efficient method of performing over the air software updates.

As to claim 14, Nakamura also teaches wherein the management controller is configured to receive an OTA update immediate approval from the user terminal (see e.g. [0079] -  Upon confirming the download completion screen, the vehicle user instructs start of reprogramming using update file by operating the operation unit 5b of the mobile terminal 5 and [0111]- When the gateway device 10 commands the reprogramming slave device RS to execute reprogramming under the condition that traveling propriety of the ECU corresponding to the reprogramming slave device RS stored in the traveling propriety determination table TA1 is determined as being permitted in traveling, reprogramming processing can be immediately performed without waiting).

As to claim 15, Nakamura teaches wherein when the OTA update immediate approval is received, the management controller is configured to receive either the OTA update approval or the denial of the OTA update (see Nakamura: [0079] and [0111]), but does not specifically teach based on an SOC of a battery of the vehicle among the vehicle status information from the user terminal.
In an analogous art of updating software, however, Teraoka teaches wherein the management controller (e.g. software updating apparatus) is configured to receive either the OTA update approval or the denial of the OTA update based on an SOC of a battery of the vehicle among the vehicle status information from the user terminal (see Fig.8a and associated text, e.g. [0142] and [0163]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura to incorporate/implement the limitations as taught by Teraoka in order to provide a more effective method of updating control software of various ECUs in a vehicle.

8.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Teraoka, as applied to claim 1 above, and further in view of Roy (US Patent Application Publication US 2015/0191122 A1 Roy hereinafter)
As to claim 8, Nakamura in view of Teraoka teaches the limitations of claim 1, but does not specifically teach when the OTA update immediate approval is not received, receiving either the approval or the denial of the OTA update based on a predetermined update schedule.
In an analogous art of updating software, however, Roy teaches when the OTA update immediate approval is not received, receiving either the approval or the denial of the OTA update based on a predetermined update schedule. (See e.g. [0058] and [0059] - At 508, the method 500 includes determining if a user accepted the upgrade. For example, a driver may accept the upgrade if the driver acknowledges the notification and/or provides an affirmative/positive response to a request to perform the upgrade. If the user does not accept the upgrade (e.g., "NO" at 508), the method 500 proceeds to 510 to reschedule the upgrade notification; the user may be determined to have not accepted the upgrade if the user input response dismissed and/or provided a negative response to the request to perform the upgrade (e.g., the driver selected to delay and/or not perform the upgrade) the notification may be rescheduled such that the notification is displayed again at a later time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka to incorporate/implement the limitations as taught by Roy in order to provide a more efficient method of upgrading software of a vehicle.

As to claim 9, Roy further teaches wherein the receiving either the approval or the denial of the 27Attorney Docket No.: 15438-1245 OTA update based on the predetermined update schedule comprises receiving the approval when a current time is within a range of an OTA update reservation setting time based on the predetermined update schedule (see e.g. [0036] - the notification engine 206 may automatically (e.g., without user input) present the notification at one of the alternate times (e.g., automatically defer presentation of the notification); while in other embodiments, the notification engine 206 may generate an alternate time request notification for presentation at the user interface 218 of the in-vehicle computing system; The alternate time request notification may present one or more of the alternate times determined by the upgrade scheduler 204 for selection by the driver. In some embodiments, the notification may enable the driver to designate an alternate time (e.g., in addition or as an alternative to presenting the alternate times determined by the upgrade scheduler 204). The alternate time may be presented as a particular date/time (e.g., 5 pm), a relative date/time (e.g., 3 hours from the current time), a vehicle/driver status (e.g., when the vehicle arrives at a particular destination), and/or any other suitable format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka to incorporate/implement the limitations as taught by Roy in order to provide a more efficient method of upgrading software of a vehicle.

9.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Teraoka and Miller, as applied to claim 14 above, and further in view of Roy et al. (US Patent Application Publication US 2015/0191122 A1 Roy hereinafter).
As to claim 17, Nakamura in view of Teraoka and Miller teaches the limitations of claim 14, but does not specifically teach wherein when the OTA update immediate approval is not received, the management controller is configured to receive either the OTA update approval or the denial of the OTA update based on a predetermined update schedule.  
In an analogous art of updating software, however, Roy teaches wherein when the OTA update immediate approval is not received, the management controller (e.g. upgrade engine 202) is configured to receive either the OTA update approval or the denial of the OTA update based on a predetermined update schedule (See e.g. [0058] and [0059] - At 508, the method 500 includes determining if a user accepted the upgrade. For example, a driver may accept the upgrade if the driver acknowledges the notification and/or provides an affirmative/positive response to a request to perform the upgrade. If the user does not accept the upgrade (e.g., "NO" at 508), the method 500 proceeds to 510 to reschedule the upgrade notification; the user may be determined to have not accepted the upgrade if the user input response dismissed and/or provided a negative response to the request to perform the upgrade (e.g., the driver selected to delay and/or not perform the upgrade) the notification may be rescheduled such that the notification is displayed again at a later time).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka and Miller to incorporate/implement the limitations as taught by Roy in order to provide a more efficient method of upgrading software of a vehicle.

As to claim 18, Roy further teaches wherein the management controller is configured to receive the OTA update approval when a current time is within a range of an OTA update reservation setting time based on the predetermined update schedule (see e.g. [0036] - the notification engine 206 may automatically (e.g., without user input) present the notification at one of the alternate times (e.g., automatically defer presentation of the notification); while in other embodiments, the notification engine 206 may generate an alternate time request notification for presentation at the user interface 218 of the in-vehicle computing system; The alternate time request notification may present one or more of the alternate times determined by the upgrade scheduler 204 for selection by the driver. In some embodiments, the notification may enable the driver to designate an alternate time (e.g., in addition or as an alternative to presenting the alternate times determined by the upgrade scheduler 204). The alternate time may be presented as a particular date/time (e.g., 5 pm), a relative date/time (e.g., 3 hours from the current time), a vehicle/driver status (e.g., when the vehicle arrives at a particular destination), and/or any other suitable format).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nakamura in view of Teraoka and Miller to incorporate/implement the limitations as taught by Roy in order to provide a more efficient method of upgrading software of a vehicle.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/spe, art unit 2192/2194